Title: Thomas Law to Thomas Jefferson, 19 December 1816
From: Law, Thomas
To: Jefferson, Thomas


          
            Dear Sir—
            Washington Decr 19–1816—
          
          Permit me to introduce to you Capn Hall a British officer of engaging manners, enlightened understanding & liberality of sentiment—He is travelling for amusement, & duly estimates the growing prosperity of this Country
			 under a good Constitution.
          That you may long enjoy otium cum dignitate, with the pleasing consciousness of having planned & aided to give success to  this experimental Government is the earnest wish of Yrs
          
            with sincere Esteem & regard
            Thos Law—
          
        